Citation Nr: 9902453	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, veterans spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948.


FINDING OF FACT

There is no competent evidence of a nexus between any post-
service bilateral hearing loss and an in-service injury or 
disease.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although efforts have been made by Department of Veterans 
Affairs (VA) to obtain the veterans complete service medical 
records, the National Personnel Records Center (NPRC), in 
response to VA requests, reported the records may have been 
destroyed in the 1973 NPRC fire.  NPRC could not confirm the 
existence of such records; only the fact that if they had 
been stored at the Records Center, they would have been 
stored in an area damaged by the fire.   However, the 
veterans discharge examination as well as outpatient 
treatment records from the Cheyenne VA Medical Center dated 
April 1997 to May 1998 have been obtained.  The Board of 
Veterans Appeals (Board) realizes in cases such as these, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule. 
OHare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Boards analysis 
of this veterans claim was undertaken with this duty in 
mind. 

The regional office (RO) sent a letter to the veteran dated 
May 1997 requesting evidence of continuity of treatment.  
Other than Cheyenne VA Medical Center outpatient records and 
the veterans testimony at the RO hearing, no additional 
information has been provided by the veteran.   

The RO sent a letter to the veteran dated June 1997 
requesting a complete history of noise exposure, history of 
ear infections, and use of medications.  Other than Cheyenne 
VA Medical Center outpatient records and the veterans 
testimony at the RO hearing, no additional information has 
been provided by the veteran.

I.  Factual Background

Upon separation examination dated February 1948, whispered 
voice testing revealed hearing of 15/15 bilaterally.  The 
ears were clinically evaluated as normal.
 
Cheyenne VA Medical Center records reflect that in April 1997 
the veteran complained of losing balance and loss of hearing 
in the left ear.  The veteran stated he had a long history of 
hearing loss but it had become much worse the last two 
months.   Tinnitus in both ears was also noted.   A speech 
discrimination score of 94 percent in the right ear and 90 
percent in the left ear was noted.  An uninterpreted 
graphical representation of the audiometric testing results 
is of record.

A VA physical examination conducted in May 1997 reflected the 
veterans ears were unremarkable.

A subsequent uninterpreted audiometric evaluation dated June 
1997 is also of record.   A speech discrimination score of 94 
percent in the right ear and 90 percent in the left ear was 
noted.


An examination conducted in December 1997 noted the ears as 
stable.

An authorized VA audiometric evaluation conducted in May 1998 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
45
65
LEFT
30
30
45
55
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
Intermittent, medium pitched ringing was reported in both 
ears.   Right ear peripheral hearing was noted as within 
normal limits at 500 to 1000 hertz with a mild to moderately 
severe sensorineural hearing loss at 1500 to 4000 hertz.   
Mild to moderately severe sensorineural hearing loss at 500 
to 4000 hertz was noted in the left ear.

At the RO hearing in April 1998, the veteran testified that 
he noticed a hearing loss just before leaving Korea.   The 
veteran testified his military occupation was that of mortar 
crewman, but denied being engaged in combat.   The veteran 
stated he also fired various types of weapons in addition to 
the mortar, but had not been afforded ear protection.  The 
veteran further testified that while working for the railroad 
after separation from service, he was given earplugs.   The 
veteran reported that he was told by the railroad that he was 
a little bit of a disabled in hearing.   The veteran was 
unaware of any records available from the railroad.  The 
veteran testified he was seen at the Cheyenne VA Medical 
Center for hearing loss in 1997.  The veterans spouse also 
testified that the veteran was seen at the Cheyenne VA 
Medical Center for hearing loss in the middle of 1997.

II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.    38 U.S.C.A.  §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.   38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for hearing loss if 
manifested to a compensable degree within one year after the 
veterans separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
disability when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the United States Court of Veterans 
Appeals United States Court of Veterans Appeals (Court) has 
held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 
U.S.C.A.§  5103(a) (West 1991), depending on the particular 
facts in each case.  Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts 
and circumstances of this case are such that no further 
action is warranted.  In this respect, the Board notes that 
the veteran stated at the April 1998 hearing that no records, 
other than those from Cheyenne VA Medical Center, were 
available.  Additionally, the RO sent the veteran two 
separate letters dated May 1997 and June 1997 requesting 
additional information regarding medical records and 
continuity of symptoms, respectively.  The RO has received no 
reply to those requests.  

III.  Analysis

The veteran is claiming service connection for bilateral 
hearing loss which he contends began in November 1947 due to 
noise exposure.

There is no competent evidence of a nexus between any post-
service bilateral hearing loss and an in-service injury or 
disease, nor is there evidence that bilateral hearing loss 
manifested to a compensable degree within one year of the 
veterans discharge from service.

Upon separation examination in February 1948, whispered voice 
testing revealed hearing of 15/15 bilaterally.  The earliest 
post-service documentation of evaluation of the veterans 
hearing is dated April 1997, although the Board is unable to 
determine whether the graphical representation of the 1997 
audiogram represents a hearing loss disability pursuant 
to 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  Even though the May 1998 VA audio examination shows 
a bilateral hearing loss disability, the fact remains that 
the veterans claims folder is devoid of medical evidence 
linking the veterans post-service bilateral hearing loss to 
his active service.

The veterans claim is supported by his statements and those 
of his spouse. Although the veteran can attest to his own 
memory of hearing loss, as a layperson he is not competent to 
offer medical opinions regarding its etiology or whether it 
constituted a disability within the meaning of the relevant 
regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His recollections, as well as those of his spouse, are 
insufficient to establish a nexus between an incident of 
service and his  post-service hearing loss.   In the absence 
of a nexus between the veterans active service and any 
current hearing loss, the claim is not well grounded and must 
be denied.   Accordingly, there is no duty to assist 
notwithstanding his representatives argument.  Epps v. 
Gober, 126 F.3d 1464 (1997).


ORDER

Service connection for bilateral hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
